                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             EASTERN DIVISION
______________________________________________________________________________

JUSTIN A. SMITH,                                 )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )          No. 1:20-cv-2002-STA-jay
                                                 )
JOSHUA Z. NELLIS,                                )
                                                 )
       Defendant.                                )

______________________________________________________________________________

            ORDER GRANTING MOTION TO CONSOLIDATE CASES
______________________________________________________________________________

       Before the Court is Plaintiff Justin A. Smith’s Motion to Consolidate Cases (ECF No. 13)

filed April 8, 2020. Plaintiff’s Complaint alleges that he suffered injuries in an automobile

collision while traveling as a passenger in a vehicle driven by Defendant Joshua Z. Nellis. Nellis

filed an Answer denying the allegations and asserting the comparative fault of another driver

Hailey B. Smith. Based on Nellis’ allegation, Plaintiff filed a separate action in this Court

against Hailey B. Smith, a case styled Justin A. Smith v. Hailey B. Smith et al., and docketed as

civil case number 1:20-cv-1033-JDB-jay. Plaintiff now seeks the consolidation of both cases in

a single action. According to the Motion, counsel for the other parties do not oppose the request.

       Federal Rule of Civil Procedure 42(a) permits the Court to consolidate two actions if the

cases “involve a common question of law or fact.” Fed. R. Civ. P. 42(a). In the Sixth Circuit,

courts consider a number of factors to determine whether consolidation is appropriate, such as

       [W]hether the specific risks of prejudice and possible confusion [are] overborne
       by the risk of inconsistent adjudications of common factual and legal issues, the
       burden on parties, witnesses and available judicial resources posed by multiple
       lawsuits, the length of time required to conclude multiple suits as against a single

                                                1
       one, and the relative expense to all concerned of the single-trial, multiple-trial
       alternatives.

Cantrell v. GAF Corp., 999 F.2d 1007, 1011 (6th Cir. 1993) (quoting Hendrix v. Raybestos–

Manhattan, Inc., 776 F.2d 1492, 1495 (6th Cir.1985)). In this case, the Court finds that the

requirements of Rule 42 are met and that good cause therefore exists to consolidate the two

cases. Plaintiff’s Motion is GRANTED.

       The Clerk of Court is directed to docket a copy of this order in the companion case, no. 1:

1:20-cv-1033-JDB-jay. Upon the consolidation of the two cases, the parties are directed to file

any motions or other papers using a heading containing the style of both cases and case numbers.

While the case at bar will become the lead case, as it was the first filed with the Court, the parties

are also directed to submit all future motions and other filings on the docket of both cases.

       IT IS SO ORDERED.

                                               s/ S. Thomas Anderson
                                               S. THOMAS ANDERSON
                                               CHIEF UNITED STATES DISTRICT JUDGE

                                               Date: April 9, 2020




                                                  2
